DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 23 is canceled.
Claims 1-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Matthews et al. (US 20060282790 A1, published: 12/14/2006), Ng et al. (US 20100205558 A1, published: 8/12/2010), and Burda ("Windows 10 Start Menu and Search bar", Published: 6/2/2015, YouTube: Leszek Burda, https://www.youtube.com/watch?v=-BKIphxsk20), does not expressly teach or render obvious the invention as recited in independent claims 1, 10, 11, 12, and 21.
The prior art does not teach wherein the second local subset of the locally stored functions includes only functions eliminated for access without the search function command.
In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the system of the prior art to incorporate the features of wherein the second local subset of the locally stored functions includes only functions eliminated for access without the search function command, as recited in the context of claims 1, 10, 11, 12, and 21, in combination with the other elements recited.
Having conducted an exhaustive session of searching, examination, and consideration, and because the applicant has incorporated the previously objected to matter of claim 23 into the independent claims, this application is hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145